Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Dsouza (US PGPub 20180267887), in view of Makkar (US PGPub 20190079754), and further in view of Hanumant (US PGPub 20100070231) failed to disclose: a computer implemented method of testing software, comprising: obtaining a test scenario having at least one test case, the test scenario configured to test an application; applying machine learning to perform natural language processing (NLP) to determine features of the test scenario; using the determined features to automatically select a testing template corresponding to the test scenario from a template repository; matching the determined features to template metadata describing the selected testing template; using the matched template metadata to automatically fill fields in the selected testing template; and using the filled test template to execute the test scenario, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Dsouza, Makkar and Hanumant discloses of A computer implemented method of testing software, comprising: obtaining a test scenario having at least one test case, the test scenario configured to test an application; applying machine learning to perform natural language processing (NLP) to determine actions of the test steps; using the matched template metadata to automatically fill fields in the selected testing template; and using the filled test template to execute the test scenario. 


Makkar teaches that the library configuration file template may be automatically filled by populating selected data fields in the template with information identifying the library model and a set of custom inputs for the library model.
Hanumant teaches that the feature and test case creation module (FTCCM) of the PMM receives instructions from product managers and test managers through the UIM 10 for downloading a spreadsheet template which has columns provided for populating version number, features, test results and the like.
However, the prior art, Dsouza, Makkar and Hanumant failed to disclose the following subject matter such as performing NLP to determine features of the test scenario; using the features to automatically select a testing template corresponding to the test scenario from a template repository; matching the determined features to template metadata describing the selected testing template.
Claim 8 is the product claim, similar to the claim 1, and claim 15 is the system claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193